DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/04/2021.  Claims remain pending in the application. Claims  independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 1-2, 11, 16, 21, and 23 are objected to because of the following informalities:  
in Claim 1, line 18; Claim 11, line 19; and Claim 16, line 20, "the same orientation" appears to be "same orientation";
in Claim 1, line 20; Claim 11, line 21; Claim 16, line 22, "… is the same as …" appears to be "… is same as …";
in Claims 2, 21, and 23, line 2, "the interactive item" appears to be "the interactive screen".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9-12, 14, 16-17, 19, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 16 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 11-12, 14, 16-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Bradski et al. (US 2016/0026253 A1, published on 01/28/2016), hereinafter Bradski-I in view of the second embodiment of Bradski et al. (US 2016/0026253 A1, published on 01/28/2016), hereinafter Bradski-II and Zia et al. (US 2019/0197599 A1, filed on 12/22/2017), hereinafter Zia.

Independent Claims 1, 11, and 16
	Bradski-I discloses a method comprising, by a computing system: receiving a request to share content on a first interactive screen with a plurality of users (Bradski-I, paragraph [0558]: allowing a given user to share information about the specific user's own physical and/or virtual worlds with other users; allowing other users to share information about their own physical and/or virtual worlds with the given or specific user) (Bradski-I, paragraph [0572]: the user may request access to another user's space, prompting the system to access that section of the passable world, and associated parametric information corresponding to the other user) (Bradski-I, Figures 93L; paragraph [1496]: the user selects, through a virtual contact list a number of contacts to invite to a group meeting from her contact application via a virtual contact user interface; the user may invite the attendees by dragging and dropping their names and/or images into a virtual meeting room 9364, which is rendered in the user's field of view by the AR (augmented reality)  system 9301) (Bradski-I, paragraphs [01325] and [01329]: the user in London may be drawing some figures on the white board, the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London), 
wherein the plurality of users includes a first user located in a first real-world environment and a second user located in a second real-world environment (Bradski-I, Figures 57B; paragraph [0871]: the first user 5701 and first object 5702 are located at a first physical location 5715, and the second user 5722 is located at a different, second physical location 5725 separated by some distance from the first location 5715) (Bradski-I, paragraph [1322]: a first user in London wish to partake in a conference with 
wherein the first interactive screen is being used by the first user in the first real-world environment, and the first real-world environment comprises a first real-world object (Bradski-I, paragraph [0562]: the AR system include one or more physical objects which are manipulable by the user to allow input or interaction with the AR system) (Bradski-I, 5702 in Figure 57A-B; paragraph [01325]: the user in London may be in a conference room and drawing some figures on the white board); 
determining a first relative spatial relationship between the first interactive screen and the first real-world object in the first real-world environment (Bradski-I, Figures 26 and 28-29; paragraphs [0555] and [0566]-[0569]: the space or room based sensor system(s) 2604 may detect and/or collect information in with respect to a space or room based coordinate system; as a user 2801 walks through an environment, the user's individual AR system 2810 captures information, e.g., images, location information, position and orientation information, etc., and saves the information through posed tagged images; by triangulating images and points from multiple points of view, the position and orientation of real objects in a 3D space may be determined; determine how to render virtual content in relation to existing physical objects of the real 
	determining a second real-world object in the second real-world environment, the second real-world object  (Bradski-I, Figure 28; paragraphs [0568]: the passable world model contains many object recognizers 2812 that work on the cloud or on the user's individual system 2810 to recognize objects in the environment; by continually capturing information about the physical world, the passable world is always growing, and may be consulted continuously or as needed in order to determine how to render virtual content in relation to existing physical objects of the real world) (Bradski-I, Figure 94; paragraph [1507]: displaying a visual representation of an architectural model 9412 on the physical table for allowing users to interact with each other, and discuss the project; paragraph [0607]: information about the conference room (e.g., key frames, points, pose-tagged images, avatar information of people in the conference room, recognized objects, etc.) may be rendered as virtual content to the 
	generating, for the second user, an artificial reality environment comprising: a virtual screen synchronized with the first interactive screen being interacted with by the first user  (Bradski-I, Figures 57A-B; paragraphs [0869]-[0871]: the first user 5701 and first physical object 5702 at the first location 5710/5715 appear as virtual objects 5731 (avatar) and 5732 to a second user 5722, wherein the virtual objects 5731 (avatar) and 5732 may be transposed in real-time (or near real-time) to a location within the virtual world corresponding to the second location 5720/5725) (Bradski-I, paragraphs [0712], [0715], and [0719]: the passable world model allows a first user to pass a second user a copy of the first user's section of the world; the AR system rendering the entire body of the avatar in a way that reflects that actual movement of the first user which the avatar represents in real-time) (Bradski-I, paragraph [1323]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user) (Bradski-I, paragraphs [01325] and [01329]: the user in London may be drawing some figures on the white board, the passable world is being constantly updated and sent to the user in New York so that the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London), wherein the artificial reality environment is  (Bradski-I, Figures 93L and 94; paragraphs [1498]-[1499]: a virtual the conference room scene may be rendered on the user’s table) (Bradski-I, paragraph [0946]: a scene may be scaled down and presented to a user in a smaller-than-actual space or may be presented in an unscaled field on a living room floor); and a virtual object that represents the first real-world object, wherein a second relative spatial relationship between the virtual object and the virtual screen is the same as the first relative spatial relationship between the first interactive screen and the first real-world object in the first real-world environment  (Bradski-I, Figures 57A-B; paragraph [0574]: the passable world contains persistent digital representations of real spaces that is crucially utilized in rendering virtual and/or digital content in relation to real coordinates of a physical space; the AR system may maintain coordinates of the real world and/or virtual world; i.e., displaying virtual objects/avatars 5732/5731 based on relative position and orientation of the associated real objects/users 5702/5701 in a 3D physical space/location 5710/5715 to users 5722 in another 3D physical space/location 5720/5725) (Bradski-I, Figure 50; paragraphs [0781]-[0782]: Based on understanding the orientation and position of various objects recognized in the user's surroundings, the desired virtual scene may be displayed accordingly, e.g., comprising a set of real objects at the appropriate orientation, position, etc., to a user of the wearable AR system) (Bradski-I, paragraphs [1366]-[1368]: 
displaying the artificial reality environment to the second user (Bradski-I, Figures 57A-B; paragraphs [0869]-[0871]: the first user 5701 and first physical object 5702 at the first location 5710/5715 are rendering in real-time (or near real-time) to a location within the virtual world corresponding to the second location 5720/5725, which appear as virtual objects 5731 (avatar) and 5732 to a second user 5722) (Bradski-I, paragraph [1323]: both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time) (Bradski-I, Figures 93L and 94; paragraph [1500]: the AR system may render virtual content, e.g., a virtual 3D model representation of a building, which is shared by two or more of the users attending the meeting) (Bradski-I, Figure 94; paragraph [507]: displaying a visual representation of an architectural model 9412 on the physical table for allowing users to interact with each other, and discuss the project);
receiving content changes made on the first interactive screen; and updating the virtual screen based on the received content changes (Bradski-I, 14308-14312 in Figure 143; paragraphs [1325]-[1329]: the user in London may be in a conference room, and may be drawing some figures on the white board, the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London) (Bradski-I, Figures 93L and 94; paragraph [1501]: changes or modifications to the virtual 3D model are viewable by each of the users).
one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the method described above (Bradski-I, paragraphs [0526] and [0537]: the computation component may include one or more non-transitory computer or processor-readable media that stores executable instructions encoded in software and executed by one or more processors)
	Bradski-I further discloses a system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to perform the method described above (Bradski-I, paragraph [0174]: each server include working memory and storage for storing data and software programs, microprocessors for executing program instructions, graphics processors and other special processors for rendering and generating graphics, images, video, audio and multi-media files) (Bradski-I, paragraph [0194]: the user device will include a processor for executing program code stored in memory on the device).
Bradski-I fails to explicitly disclose wherein the second real-world object being designated by the second user to be used for displaying the content on the first interactive screen, and wherein the artificial reality environment is oriented so that the virtual screen and the second real-world object have the same orientation; and a second relative spatial relationship between the virtual object (represents the first real-world object) and the virtual screen is the same as the first relative spatial relationship between the first interactive screen and the first real-world object in the first real-world environment; i.e., maintain relative spatial relationship of real world objects in the first 
	Bradski-II teaches devices, systems and methods for facilitating virtual reality
and/or augmented reality interaction for one or more users (Bradski, paragraph [0017]), wherein the second real-world object being designated by the second user to be used for displaying the content on the first interactive item (Bradski-II, FIG. 52; paragraph [0851]-[0852]: virtual objects may be made to be trigged by an object physically present within or outside a user's field of view, e.g., virtual object 5204 is triggered by the physical object 5202; the particular virtual object 5204 that is triggered may be selected by the user or automatically selected by other components of the head-mounted AR system) (Bradski-II, FIG. 87B; paragraphs [1258] and [1261]-[1263]: the user may specify a location in the physical environment in the user's field of view in which to cause the virtual display/monitor/screen/object to appear; user performing a gesture to move the virtual portal or construct 8714 to a physical object, e.g., a surface of a wall, on which the user wishes to map the virtual work portal or construct), and
	wherein the displayed artificial reality environment is oriented so that the displayed first virtual item and the real-world object have the same orientation (Bradski-II, FIG. 87B-C; paragraphs [1261]-[1264]: user performing gestures to move and map the virtual portal or construct 8714/8716 to a physical object to cause the AR system to map the virtual work portal or construct to the physical object so that the 
	Bradski-I and Bradski-II are analogous art because they are from the same field of endeavor, devices, systems and methods for facilitating virtual reality and/or augmented reality interaction for one or more users.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bradski-II to Bradski-I, wherein the real-world object being designated by the second user to be used for displaying the content on the first interactive item, and wherein the displayed artificial reality environment is oriented so that the displayed first virtual item and the real-world object have the same orientation.  Motivation for doing so would provide a more realistic and enjoyable AR experience for users to customize where the virtual images to be displayed/projected in relation to known real objects in a real world environment, and hence improve user experience (Bradski, paragraph [0169]).
Bradski-I in view of Bradski-II fails to explicitly disclose wherein the artificial reality environment is oriented so that a second relative spatial relationship between the virtual object (representing the first real-world object) and the virtual screen is the same as the first relative spatial relationship between the first interactive screen and the first real-world object in the first real-world environment; i.e., maintain relative spatial relationship of real world objects in the first real-world environment as one of virtual representation of real world objects in the first real-world environment is anchored/tied to a real-world object in the second real-world environment.
wherein the artificial reality environment is oriented so that a second relative spatial relationship between the virtual object (representing the first real-world object) and the virtual screen is the same as the first relative spatial relationship between the first interactive screen and the first real-world object in the first real-world environment; i.e., maintain relative spatial relationship of real world objects in the first real-world environment as one of virtual representation of real world objects in the first real-world environment is anchored/tied to a real-world object in the second real-world environment (Zia, Figure 6; Claim 1; paragraphs [0015]-[0018] and [0035]: room design service provides a collaborative platform via which end-users (e.g., potential consumers) can interact in real time with one of a team of room designers; a room designer selects and positions products (e.g., furniture and related home furnishings), which ultimately causes images of those products to appear in the AR view of the physical space; the room designer can select and position products within images (shared from end-users in a live AR scene) such that the positioned products (i.e., 3D representations of products) will also appear in a live AR scene as rendered by the end-user's AR device; constructing a shared representation of an AR scene by maintaining objects’ positions and orientations relative to the real-world scene when a room designer interacts with the images by positioning an image of a product tied to the AR space; i.e., the room designer can designate the AR view of the physical space shared from end-users to augment with products (e.g., furniture and related home furnishings) so that products tied to proper positions/orientations in AR space while maintaining objects’ positions and orientations relative to the real-world scene shared from end-users; e.g., the room 
Bradski-I in view of Bradski-II, and Zia are analogous art because they are from the same field of endeavor, an augmented reality application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Zia to Bradski-I in view of Bradski-II, maintain relative spatial relationship of real world objects in the first real-world environment as one of virtual representation of real world objects in the first real-world environment is anchored/tied to a real-world object in the second real-world environment.  Motivation for doing so would produce a more reliable and effective mixed reality experience by giving users the perception that the objects are physical present in an appropriate position of the physical space to coordinate with the existing look of the space (Zia, paragraph [0002], [0016], and [0018]).
	
Claims 2, 21, and 23
	Bradski-I in view of Bradski-II and Zia discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses wherein the request to share the content on the first interactive screen is from the first user of the plurality of users that is currently using the first interactive screen (Bradski-I, paragraph [0558]: allowing a given user to share information about the specific user's own physical and/or virtual worlds 

Claims 3, 22, and 24
	Bradski-I in view of Bradski-II and Zia discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses wherein the request to share the content on the first interactive screen is from the second user of the plurality of users, the second user being a virtual user associated with the artificial reality environment (Bradski-I, paragraph [0558]: allowing other users to share information about their own physical and/or virtual worlds with the given or specific user) (Bradski-I, paragraph [0572]: the user may request access to another user's space, prompting the system to access that section of the passable world, and associated parametric information corresponding to the other user).

Claims 4, 12, and 17
	Bradski-I in view of Bradski-II and Zia discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses prior to receiving the request to share the content on the first interactive screen, determining one or more interactive screens in the first real-world environment (Bradski-I, paragraphs [0566]-[0568]: as a user walks through an environment, the user's individual AR system captures information and saves the information through posed tagged images; the passable and sending a list of interactive screens to the first user for selection of at least one of the interactive screens to display in the artificial reality environment (Bradski-I, paragraph [0778]: once the objects are recognized, the information may be transmitted to one or more user wearable systems which allow the interaction between one or more users of the AR system) (Bradski-I, paragraph [1515]: the AR system may allow a user to choose what metadata or other information to share with other users; paragraph [1353]: the AR system allows sharing specific apps; sharing entire rooms, and/or making items public or private) (Bradski-I, Figures 78B and 79A; paragraphs [1387], [1389], and [1392]-[1394]: the AR system may render a user interface tool which provides a user with a representation of choices of virtual rooms or virtual spaces, and possibly a position of a currently selected virtual room or virtual space in a set of virtual room or virtual space available to the user; in response to a user selection of a virtual room or virtual space, the AR system may render virtual content associated with the virtual room or virtual space to appear in the user's field of view).

Claims 7, 14, and 19
	Bradski-I in view of Bradski-II and Zia discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses accessing a location of the first interactive screen in relation to one or more other real-world objects surrounding the first interactive screen in the first real-world environment (Bradski-I, Figures 28-29; paragraphs [0566]-[0567]: as a user 2801 walks through an environment, the user's individual AR system 2810 captures information, e.g., images, location information, position and orientation information, etc., and saves the information through posed tagged images; by triangulating images and points from multiple points of view, the position and orientation of real objects in a 3D space may be determined);
generating one or more second virtual objects as copies of the one or more other real-world objects (Bradski-I, Figures 28-29; paragraphs [0568] and [0712]: the passable world model allows a first user to pass a second user a copy of the first user's section of the world, which corresponds to a particular space that the first user may have walked into and contains objects recognized in the environment); and 
displaying the first virtual screen and the one or more second virtual objects in the artificial reality environment based on the location of the first interactive screen in relation to the one or more other real-world objects in the first real-world environment (Bradski-I, Figures 28-29; paragraphs [0573]-[0574]: rendering the passable world based on the anticipated position of the user to the user's individual AR system; the passable world contains persistent digital representations of real spaces that is crucially utilized in rendering virtual and/ or digital content in relation to real coordinates of a physical space; the AR system may maintain coordinates of the real world and/or virtual displayed accordingly, e.g., comprising a set of real objects at the appropriate orientation, position, etc., to the user of the wearable AR system) (Zia, Figure 6; paragraphs [0015]-[0018] and [0035]: room design service provides a collaborative platform via which end-users (e.g., potential consumers) can interact in real time with one of a team of room designers; a room designer selects and positions products (e.g., furniture and related home furnishings), which ultimately causes images of those products to appear in the AR view of the physical space; the room designer can select and position products within images such that the positioned products will also appear in a live AR scene as rendered by the end-user's AR device; constructing a shared representation of an AR scene by maintaining objects’ positions and orientations relative to the real-world scene when a room designer interacts with the images by positioning an image of a product tied to the AR space; i.e., the room designer can designate the AR view of the physical space shared from end-users to augment with products (e.g., furniture and related home furnishings) so that products tied to proper positions/orientations in AR space while maintaining objects’ positions and orientations relative to the real-world scene shared from end-users; e.g., the room designer can designate the AR view of the living/family room sharing from end-user to augment with a coffee table so that the coffee table is located on top of carpet at proper position and orientation in the living/family room .

Claims 9-10 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski-I in view of Bradski-II and Zia as applied to Claims 1, 11, and 16 above, and further in view of McConnell et al. (US 2013/0018952 A1, published on 01/17/2013), hereinafter McConnell.

Claims 9 and 25-26
	Bradski-I in view of Bradski-II and Zia discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses the AR system may render virtual friends who may provide opinions or comments (Bradski-I, paragraph [1438])
	Bradski-I in view of Bradski-II and Zia fails to explicitly disclose receiving, from one or more users of the plurality of users, comments associated with the first virtual screen; and sending the comments to be displayed to the first user of the plurality of users.
McConnell teaches a system and a method for generating a virtual space associated with the meeting and located in a cloud computing environment (McConnell, ABSTRACT), wherein receiving, from one or more users of the plurality of users, comments associated with the first virtual item (McConnell, Figures 5A-B; paragraphs [0071] and [0050]: a meeting participant/collaborator can type comments in a comment field 553/506 in the comments presentation window 552c/504 and submit the comments to the meeting facilitator service via the network; the comments can be and 
sending the comments to be displayed to the first user of the plurality users (McConnell, Figures 5A-B; paragraphs [0071] and [0050]: the meeting room/planning space handler can be configured to receive the comments in real-time and to post the comments immediately in the virtual meeting room/planning space so that the comments can be displayed in the comments presentation window 552c/504 substantially in real-time) (McConnell, paragraphs [0076] and [0054]: text comments and video/audio feeds can be transmitted in real time through the virtual meeting room/planning space so that the meeting participants/collaborators can interact with each other without being in the same physical location).
Bradski-I in view of Bradski-II and Zia, and McConnell are analogous art because they are from the same field of endeavor, a system and a method for generating a virtual space associated with the meeting and located in a cloud computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of McConnell to Bradski-I in view of Bradski-II and Zia, receiving, from one or more users of the subset of users, comments associated with the first virtual item; and sending the comments to be displayed to a first user of the one or more users that is currently interacting with the first interactive item in a real-world environment.  Motivation for doing so would enhance collaboration experience of users/participants by providing effective tools to easily organize, categorize, retrieve and present information in a 

Claims 10
	Bradski-I in view of Bradski-II, Zia, and McConnell discloses all the elements as stated in Claim 9 and further discloses wherein the comments comprise one or more of audio comments, video comments, or written comments (McConnell, paragraphs [0076] and [0054]: text comments and video/audio feeds can be transmitted in real time through the virtual meeting room/planning space so that the meeting participants/collaborators can interact with each other without being in the same physical location).

Response to Arguments
Applicant’s arguments filed on 01/04/2021 with respect to Claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasan et al. (US 2016/0212272 A1, published on 07/21/2016) discloses collaborative mixed reality applications, wherein participants can maintain relative position/orientation as well as other attributes of these objects (Srinivasan, paragraphs [0077]-[0079]);
Martin (US 2018/0033208 A1, filed on 07/21/2017) discloses a system and a method related to augmented and virtual reality environment (Martin, paragraph [0002]), which allows one user to effectively capture their surroundings as digital data or selecting from existing data, and to share that digital data package with other users, such that other users can view, orbit around, and optionally move around that location, and experience the essence of it, just like the original authoring user did by maintaining the same position and orientation in relation to a frame of a reference (Martin, paragraphs [0022], [0026], [0030], [0032], and [0054]-[0055]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175